                  Case 2:20-mc-51073-NGE ECF No. 12,AUSA:
                                                     PageID.131
                                                          RosemaryFiled 12/04/20
                                                                   Wummel         Page 1 of(313)
                                                                          Gardey Telephone:  5 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                      Special Agent:   Steven Allick                   Telephone: (313) 202-3400


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. 20-51073-4
      one black, Apple iPhone associated to                                )                              I hereby certify that the foregoing is a true copy
      phone number 313-926-3958 (more fully described in                   )                              of the original on file in this office.
      Attachment A)                                                        )                              Clerk, U.S. District Court
                                                                                                          Eastern District of Michigan
                                                 SEARCH AND SEIZURE WARRANT
                                                                                                          By: s/Marlena Williams
To:       Any authorized law enforcement officer                                                              Deputy

           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                                        .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




          YOU ARE COMMANDED to execute this warrant on or before November 5, 2020                       (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                                        .

                              October 22, 2020        5:57 pm
Date and time issued:
                                                                                                        Judge’s signature

City and state:        Detroit, Michigan                                            Hon. Elizabeth A. Stafford, U. S. Magistrate Judge
                                                                                                      Printed name and title
  Case 2:20-mc-51073-NGE ECF No. 12, PageID.132 Filed 12/04/20 Page 2 of 5




                        ATTACHMENT A
         DESCRIPTION OF THE PROPERTY TO BE SEARCHED

      The property to be searched is more fully described as:

            One Black, Apple IPhone, cellular phone, associated to phone number:
            313-926-3958, currently in the possession of the ATF Detroit Field
            Division under case number #774010-20-0069, item #009.

      This warrant authorizes the forensic examination of the Target Cellular Device

for the purpose of identifying the electronically stored information described in

Attachment B.




                                         1
  Case 2:20-mc-51073-NGE ECF No. 12, PageID.133 Filed 12/04/20 Page 3 of 5




                            ATTACHMENT B
                  LIST OF INFORMATION TO BE SEIZED

      1.     All records on the Target Cellular Device described in Attachment A

that relate to violations of 18 U.S.C. § 922(n) receipt of a firearm by a person under

felony indictment, including:

             a.    lists of contacts and related identifying information;
             b.    photographs and/or videos of firearms, or locations of specified
                   criminal offenses;
             c.    any information regarding the past location of the Target Cellular
                   Device;
             d.    all incoming and outgoing calls, including all call logs and
                   related identifying information including the telephone number,
                   date, and time of calls made to and from the Target Cellular
                   Device;
             e.    stored memos pertaining to any of the specified criminal
                   activities;
             f.    internet browsing, including favorites and history, pertaining to
                   any of the specified criminal activities;
             g.    incriminating statements or messages made to and from
                   ANDERSON, including SMS/MMS messages and messages
                   contained in messaging applications installed on the Target
                   Cellular Device;
             h.    emails to and from ANDERSON pertaining to the specified
                   criminal activity;
             i.    digital voice recorded messages discussing any aspect of the
                   specified criminal violations;
                                         2
  Case 2:20-mc-51073-NGE ECF No. 12, PageID.134 Filed 12/04/20 Page 4 of 5




            j.    stored photos and video files relevant to firearms offenses and
                  locations where firearms are kept;
            k.    social media application data, including Facebook, Instagram,
                  and Twitter, pertaining to any of the specified criminal
                  violations; and
            l.    evidence of user attribution showing who used or owned the
                  cellular telephones at the time the things described in this warrant
                  were created, edited, or deleted, such as logs, phonebooks, saved
                  usernames and passwords, documents, and browsing history.

      As used herein, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such

as flash memory or other media that can store data) and any photographic form.




                                         3
Case 2:20-mc-51073-NGE ECF No. 12, PageID.135 Filed 12/04/20 Page 5 of 5
